  Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 1 of 8 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DESIREE JUSTUS,                             :
7 Earl Street                               :
Glouster, OH 45732                          :       Case No. 2:21-cv-2270
                                            :
       Plaintiff, for herself               :       JUDGE
       and all others similarly situated,   :
                                            :       MAGISTRATE JUDGE
       v.                                   :
                                            :       Jury Demand Endorsed Hereon
NINA’S HEALTH CARE SERVICES,                :
LLC,                                        :
c/o Registered Agent: Grace Fongod          :
6455 East Livingston Ave                    :
Reynoldsburg, OH 43068                      :
                                            :
       and                                  :
                                            :
GRACE FONGOD,                               :
6455 East Livingston Ave                    :
Reynoldsburg, OH 43068                      :
                                            :
              Defendants.                   :


                           COLLECTIVE ACTION COMPLAINT

       NOW COMES Plaintiff Desiree Justus (“Plaintiff”), on behalf of herself and others

similarly situated, and proffers this Complaint for damages against Defendants Nina’s Health Care

Services, LLC and Grace Fongod (“Defendants”).

                               JURISDICTION AND VENUE

       1.     This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq. and the Ohio Minimum Fair Wage Standards Act, O.R.C. Chapter 4111

(“Chapter 4111”).
  Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 2 of 8 PAGEID #: 2




       2.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, which provides for

original jurisdiction of Plaintiff’s claims arising under the law of the United States and over actions

to secure damages and other relief.

       3.      This Court has jurisdiction over Plaintiff’s claims under the statutory law of Ohio

and common law pursuant to supplemental jurisdiction as codified at 28 U.S.C. § 1367.

       4.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendants are

doing and have done substantial business in the Southern District of Ohio and Plaintiff worked in

and resides in the Southern District of Ohio.

                                          THE PARTIES

       5.      Plaintiff Desiree Justus is an individual and a resident of the state of Ohio. Plaintiff

resides in Athens County, Ohio.

       6.      Defendant Nina’s Health Care Services, LLC is an Ohio limited liability company

registered to do business in Ohio and conducting business in the Southern District of Ohio.

       7.      Defendant Grace Fongod is an individual and resident of the state of Ohio.

       8.      Upon information and belief, Defendant Fongod owns, in whole or in part,

Defendant Nina’s Health Care Services, LLC.

       9.      Defendant Fongod is responsible for Nina’s Health Care Services, LLC business

operations, including payroll policies and procedures.

       10.     At all times relevant herein, Plaintiff has been an employee of Defendants as

defined in the FLSA and O.R.C. Chapter 4111.

       11.     Defendants are and have been “employers” as that term is defined by the FLSA and

O.R.C. Chapter 4111.




                                                  2
     Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 3 of 8 PAGEID #: 3




        12.    At all times relevant to this action, Defendants have been engaged in commerce or

in the production of goods for commerce, and/or the business activities of Defendants constituted

an enterprise engaged in commerce within the meaning of the FLSA.

        13.    Upon information and belief, Defendants’ employees were engaged in interstate

commerce and Defendants have an annual gross volume of sales and/or business in an amount not

less than $500,000.00.

        14.    Plaintiff brings this action on her own behalf and on behalf of those similarly

situated, and Plaintiff has given written consent to bring this action to collect unpaid overtime and

other compensation under the FLSA. The consent is being filed along with the Complaint pursuant

to 29 U.S.C. § 216(b). (Attached as Exhibit A).

                                  FACTUAL BACKGROUND

A.      Defendant’s Pay Practices

        15.    Defendant Nina’s Health Care Services, LLC is in the business of providing home

healthcare services to individuals in Ohio and California.

        16.    Defendants’ primary business office is located in Reynoldsburg, Ohio.

        17.    Defendants employ Home Health Aides, who provide home healthcare services to

Defendants’ clients.

        18.    Defendants pay their Home Health Aides on an hourly basis.

        19.    Upon information and belief, Home Health Aides regularly work more than 40

hours per workweek.

        20.    Defendants do not pay Home Health Aides overtime premium at a rate of one and

one-half times their regular rates of pay for hours worked in excess of 40.




                                                  3
     Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 4 of 8 PAGEID #: 4




        21.    Rather, Defendants compensate Home Health Aides at a rate of one and one-half

times minimum wage for hours worked in excess of 40 per workweek.

        22.    Upon information and belief, Defendant Fongod makes the decisions related to

Defendants’ payroll policies and practices described herein.

B.      Named Plaintiff’s Employment Experience

        23.    Plaintiff Desiree Justus began her employment with Defendants in or around

August 2018 in the position of Home Health Aide.

        24.    At all times relevant herein, Plaintiff was paid on an hourly basis.

        25.    Throughout her employment, Plaintiff’s regular rate of pay was $11.00 per hour.

        26.    Plaintiff has worked more than 40 hours in a workweek during her employment

with Defendants.

        27.    However, Plaintiff was not paid overtime compensation at a rate of one and one-

half times her regular rate of pay for all hours worked in excess of 40 in a workweek.

        28.    Instead, Defendants paid Plaintiff one and one-half times the minimum wage rate

for hours worked in excess of 40 per workweek.

        29.    When Plaintiff received her paystub for the pay period of December 22, 2019

through January 4, 2020, she noticed that she was paid her overtime hours at Ohio’s 2020 minimum

wage rate.

        30.    Plaintiff complained to Defendants’ office manager, Amy LNU that her pay was

incorrect, and that her overtime hours should be paid at one and one-half times her regular rate of

pay -- $11.00 per hour.

        31.    Amy LNU informed Plaintiff that her pay was correct, and that this was the way

Defendants paid overtime to its hourly employees.



                                                 4
  Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 5 of 8 PAGEID #: 5




        32.    Defendants refused to pay Plaintiff and its other hourly-paid in accordance with the

FLSA and Ohio law.

                                           COUNT I
                          FLSA Collective Action, 29 U.S.C. §201, et seq. -
                                    Failure to Pay Overtime

        33.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        34.    Plaintiff brings her FLSA claim pursuant to 29 U.S.C. § 216(b) as a representative

action on behalf of herself and all other Similarly Situated Persons (“SSPs”) of the opt-in class,

which includes:

               All current and former hourly-paid employees of Defendants who, during
               the past three (3) years, did not receive overtime payment at a rate of one
               and one-half times their regular rate of pay for all hours worked in a
               workweek in excess of 40.

        35.    Plaintiff and the SSPs were subject to the same payroll policies and practices.

Specifically, Plaintiff and the SSPs were not paid an overtime premium at a rate of one and one-

half their respective regular rates of pay for hours worked in excess of 40 during a workweek.

        36.    This action is brought as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for overtime compensation withheld in violation of the FLSA. Plaintiff is

representative of all SSPs and is acting on behalf of others’ interests as well as her own in bringing

this action.

        37.    These SSPs are known to Defendants and are readily identifiable through

Defendants’ payroll records. These individuals may readily be notified of this action, and permitted

to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their

claims for unpaid overtime compensation, liquidated damages, interest, attorneys' fees and costs

under the FLSA.




                                                  5
  Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 6 of 8 PAGEID #: 6




       38.      In addition to Plaintiff, numerous SSPs have been denied proper overtime

compensation due to Defendants’ company-wide refusal to correctly pay overtime compensation.

       39.      Plaintiff and the SSPs were paid on an hourly basis.

       40.      Plaintiff and the SSPs were non-exempt employees.

       41.      Plaintiff and the SSPs worked more than 40 hours per week.

       42.      Plaintiff and the SSPs were not paid the correct overtime premium for all hours

worked in excess of 40 in each workweek.

       43.      Defendants were aware that Plaintiff and the SSPs regularly worked more than 40

hours per workweek, but were not receiving overtime compensation at a rate of one and one-half

times their regular rate of pay for hours worked in excess of 40 per week.

       44.      Defendants’ violation of the FLSA was willful, as Defendants knew or

demonstrated reckless disregard as to whether they were required to pay Plaintiffs and the SSPs at

an overtime premium at the employees’ regular rate of pay for all hours worked in a workweek in

excess of 40.

       45.      Accordingly, Plaintiff and the SSPs were required to work more than 40 hours per

week without proper overtime compensation. As a result, Plaintiff and the SSPs have been

damaged.

                                     COUNT II
                    OMFWSA R.C. 4111, et seq. - Failure to Pay Overtime

       46.      All of the preceding paragraphs are realleged as if fully rewritten herein.

       47.      This claim is brought under Ohio law.

       48.      Defendants knowing failure to pay Plaintiff overtime wages for hours worked in

excess of forty (40) per workweek was a violation of Section 4111.03 of the Ohio Revised Code.




                                                  6
  Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 7 of 8 PAGEID #: 7




       49.      For the Defendants’ violations of ORC 4111.03, Plaintiff is entitled to recover

unpaid overtime wages, interest, attorneys’ fees, and all other remedies available under Ohio law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff is entitled to and prays for the following relief:

             A. As to Count I, certification as a collective action to all SSPs and appointment of

                Plaintiff and her counsel to represent the FLSA Class; enter an order directing

                Defendants to pay into a common fund for the benefit of Plaintiff and all other

                members of the FLSA Class the total amount of damages to which Plaintiff and the

                class are entitled, including unpaid wages, unpaid overtime, liquidated damages,

                pre-judgment and post-judgment interest, costs and expenses of the litigation and

                administration of the common fund, and attorney's fees; injunctive relief for

                Defendants to cease violations of the FLSA; and such other or additional relief

                deemed appropriate by the Court and available under the FLSA.

             B. As to Count II, the total amount of damages to which Plaintiff is entitled, including

                unpaid overtime, liquidated/treble/statutory damages, pre-judgment and post-

                judgment interest, costs of the litigation, attorneys’ fees, injunctive relief for

                Defendant to cease violations of the Ohio Minimum Fair Wage Standards Act, and

                such other or additional relief deemed appropriate by the Court.

             C. Such other legal and equitable relief as this Court deems appropriate.




                                                  7
Case: 2:21-cv-02270-SDM-KAJ Doc #: 1 Filed: 05/04/21 Page: 8 of 8 PAGEID #: 8




                                            Respectfully submitted,

                                           /s/ Greg R. Mansell
                                           Greg R. Mansell (0085197)
                                           (Greg@MansellLawLLC.com)
                                           Carrie J. Dyer (0090539)
                                           (Carrie@MansellLawLLC.com)
                                           Kyle T. Anderson (0097806)
                                           (Kyle@MansellLawLLC.com
                                           Mansell Law, LLC
                                           1457 S. High St.
                                           Columbus, OH 43207
                                           Ph: 614-610-4134
                                           Fax: 614-547-3614
                                           Counsel for Plaintiff




                                  JURY DEMAND

             Plaintiffs hereby requests a jury of at least eight (8) person

                                               /s/ Greg R. Mansell
                                               Greg R. Mansell (0085197)




                                           8
